     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.1 Page 1 of 35




 1
      DREHER LAW FIRM
      Robert Scott Dreher (CSB# 120527)
 2    350 W. Ash, Suite 101
      San Diego, CA 92101
 3    Telephone: (619) 230-8828
 4
      Scott@DreherLawFirm.com

 5    MILLER LAW FIRM
      Matthew R. Miller (CSB# 194647)
 6
      Carlos Americano (CSB# 257070)
 7    835 Fifth Ave., Suite 301
      San Diego, CA 92101
 8    Telephone: (619) 687-0143
      Matt@MRMlawfirm.com / Carlos@MRMlawfirm.com
 9

10    Attorneys for Plaintiff ZEELEE SEGURA
11                            UNITED STATES DISTRICT COURT
12
                            SOUTHERN DISTRICT OF CALIFORNIA

13    ZEELEE SEGURA, an individual,                  Case No. '21CV0565 JM MDD
14                                                   COMPLAINT for DAMAGES AND
                                                     INJUNCTIVE RELIEF for:
15                 Plaintiff,
                                                     1. VIOLATION of the FIRST
16                                                      AMENDMENT to the UNITED
                                                        STATES CONSTITUTION;
17    v.
                                                     2. VIOLATION of 42 U.S.C. §1983 -
18                                                      EXCESSIVE FORCE;
19
      CITY OF LA MESA, a municipal entity;           3. VIOLATION of 42 U.S.C. §1983 –
                                                        FAILURE to TRAIN, SUPERVISE,
20    LA MESA POLICE DEPARTMENT, a                      and DISCIPLINE (Monell)
      municipal entity; and UNKNOWN LA
21                                                   4. VIOLATION of the BANE CIVIL
      MESA CITY & POLICE DEPART-                        RIGHTS ACT (Civ. Code §52.1)
22    MENT PERSONNEL (DOES 1-25)
      inclusive,                                     5. BATTERY BY PEACE OFFICER;
23
                                                     6. NEGLIGENCE;
24
                                                     7. INTENTIONAL INFLICTION of
25                 Defendants.                          EMOTIONAL DISTRESS; and
26                                                   8. VIOLATIONS of the
                                                         CALIFORNIA CONSTITUTION
27
                                                     Jury Trial Requested.
28    ________________________________

      ________________________________________________________________________________________
                                                           -1-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.2 Page 2 of 35




 1
                                          INTRODUCTION
 2

 3           “When I see injustice happening I feel compelled to speak up,” says Zeelee
 4
      Segura. She went to the front of a peaceful protest at the La Mesa Police Department on
 5

 6
      May 30, 2020, three days after a local young Black man, Amaurie Johnson, was

 7    assaulted and beaten by La Mesa Police, because he is Black. Just five days after George
 8
      Floyd was killed by Minneapolis police, because he was Black. Eleven weeks after
 9

10    Breonna Taylor’s killing by Louisville police, because she was Black. Three months
11
      after Ahmaud Arbery was stalked and killed while jogging. Because he was Black.
12

13           “I was the only Black girl in my grade school. The only Black girl on the soccer
14
      field. Everyone pointed out my different color, and other kids said they couldn’t sit next
15
      to me because I was “Rosa Parks.” I began to hate myself for being different. And I
16

17    didn’t want to hate myself. In college I would hear guys yell “Ugly N*ggas!” at Black
18
      girls walking across our campus. Campus police patrolled much more heavily the areas
19

20    where Black students lived, even though we weren’t doing anything different than any
21
      other students. After a lifetime of that it’s easy to become numb to it, because you see it
22

23
      every day. As I watched the video of Ahmaud Arbery being shot I broke down and cried.

24    Then it happens to someone else, a month later. And then again, another month later.
25
      When I see that happening repeatedly to people that look like me, I realize that on any
26

27    one of my own daily runs, Ahmaud Arbery could be me.
28



      ________________________________________________________________________________________
                                                           -2-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.3 Page 3 of 35




 1
                My response is, I want to get out there and make a difference not only for my own
 2    safety, but for people and other generations like me. I don’t want to die. I don’t want
 3
      anyone to die. So I protest. Peacefully. Speaking my mind on what needs to change.
 4

 5    When the police make it clear that it’s time to leave, I’ll leave. To be shot in the face as
 6
      we’re doing what we’re told, playing by the ‘rules,’ proves that the rules are messed up.
 7

 8    It makes me afraid. I thank god every day that it wasn’t a real bullet that hit me in the
 9
      face. I realize it could have been. It could yet be. I know things are messed up; I’ve seen
10
      it since I was in grade school. But that shouldn’t be, and I want to help ensure it’s not,
11

12    anymore. So I protest.
13
                The City of La Mesa and its Police Department (“LMPD”) took Ms. Segura’s
14

15    rights from her when they shot her in the face at a legal, peaceful, protest, and she’s
16
      here, now, stepping to the front again, asking this Court to order the return of those
17

18
      rights.

19                                  JURISDICTION AND VENUE
20
                1.    This Court has subject matter jurisdiction over Plaintiff’s claims pursuant
21

22    to 28 U.S.C. §1331 (federal question) and 28 U.S.C. §1343 (civil rights), supplemental
23
      jurisdiction pursuant to 28 U.S.C. §1367, and jurisdiction to issue declaratory and
24

25    injunctive relief pursuant to 28 U.S.C. §§2201 & 2202 and F.R.Civ.P. 57.
26
                2.    Venue is proper in this District pursuant to 28 U.S.C. §1391, as all
27
      Defendants reside, and the events giving rise to the claims herein occurred, here.
28



      ________________________________________________________________________________________
                                                           -3-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.4 Page 4 of 35




 1
                                IDENTIFICATION OF PARTIES
 2

 3
             3.     Plaintiff ZEELEE SEGURA is an individual who has grown up, and has

 4    family and friends, in the City of La Mesa, in the county of San Diego, California.
 5
             4.     Defendant CITY OF LA MESA is a municipal corporation, incorporated in
 6

 7    1912 under the general laws of the State of California, which derives its municipal
 8
      authority from those laws in all respects not governed by city ordinance.
 9

10
             5.     Defendant LA MESA POLICE DEPARTMENT (“LMPD”) is a local
11
      government entity and an agency of the City of La Mesa. The City of La Mesa is liable
12
      for the actions of LMPD.
13

14           6.     The City of La Mesa, through its agents, employees, policymakers, Police
15
      Department, Police Officers, and Police Chief, has engaged in a pattern and practice of
16

17    subjecting individuals to excessive force, and tolerated and fostered such conduct by
18
      failing to supervise and properly train its officers and staff; failing to implement and use
19

20
      the training that was provided; failing to create and enforce adequate use-of-force

21    policies; failing to document, investigate and discipline officers who engaged in
22
      misconduct; and by ignoring and implicitly condoning misconduct that occurred and
23

24    creating an atmosphere in which it there is no accountability for such misconduct.
25
             7.     The true names and capacities, whether individual, associate or otherwise,
26

27
      of City of La Mesa and La Mesa Police Department employees and officers who were
28
      acting within the course and scope of their employments and agencies are unknown to

      ________________________________________________________________________________________
                                                           -4-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.5 Page 5 of 35




 1
      Plaintiffs. She therefore sues them here as DOE Defendants 1 – 25, including DOES 1,
 2    2 and 3 who were the LMPD Officers stationed on the mezzanine with rifles and one of
 3
      whom, DOE 1, is the Police Officer who, in violation of rules, regulations, and laws,
 4

 5    shot Ms. Segura in the face for no reason. Defendant DOES 4 - 25 are others who
 6
      assisted, facilitated, concealed, and/or failed to document, address or prevent such
 7

 8    actions. Plaintiff requested the name of the officer who shot her, but despite its
 9
      regulations requiring that every Officer who fires such a projectile be identified and such
10
      event recorded and documented, the City has failed to disclose such. Each Doe
11

12    Defendant was acting with the consent, permission, and authorization of each and every
13
      other defendant, and is responsible for the events, actions, facts, and damages alleged
14

15    herein.
16
             8.     Defendants’ actions were undertaken under color of law in the execution of
17

18
      customs, policies, and practices of the City of La Mesa and LMPD, and were joined or

19    implemented by the other Defendants. Each Defendant ratified, approved, caused,
20
      permitted, and is liable for the resulting injuries by participating in said conduct and/or
21

22    acting jointly or conspiring with others. The City is obligated, under Gov. Code §815.2
23
      and §825(a), to pay compensatory damages awarded against the individual defendants.
24

25    Thus, defendants are jointly and severally liable for any damages award.
26
             9.     Plaintiff complied with Gov. Code §910 by submitting a Claim to the City
27
      on September 11, 2020. The City didn’t bother to read or respond to the Claim. Instead,
28



      ________________________________________________________________________________________
                                                           -5-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.6 Page 6 of 35




 1
      its handling was delegated to an outside contractor who ignored the Claim for nearly
 2    three months, then mailed Plaintiff a letter informing her that it had been ignored.
 3
                                                          FACTS
 4

 5            10.      On May 25, 2020 George Floyd, an unarmed Black man, was killed by
 6
      Minneapolis police officer Derek Chauvin. Chauvin kneeled on Mr. Floyd’s neck for
 7

 8    nearly nine minutes, ignoring Mr. Floyd’s pleas of “I can’t breathe!” With a cop’s knee
 9
      on his neck, Mr. Floyd lost consciousness and died. Video of this murder sparked
10
      outrage, heartache, and waves of protests in the United States and abroad.
11

12            11.      Mr. Floyd’s death followed two other unjustifiable killings of Black
13
      Americans -- the shootings of Breonna Taylor and Ahmaud Arbery. These killings
14

15    sparked massive demonstrations by people speaking out against the racially-motivated
16
      violence and injustices that Black people constantly face throughout this country.
17

18
              12.      On May 27, 2020, two days after Mr. Floyd’s death, an LMPD officer

19    assaulted, pummeled, and for good measure arrested Amaurie Johnson, a young Black
20
      man, at a local trolley stop for nothing more than being Black at a trolley stop. Video of
21

22    the assault went viral, adding a local element to the outrage and frustration which had
23
      already been growing. 1 Citizens had had enough -- a public protest was scheduled for
24

25    May 30, 2020.
26

27

28    1
         CBS News, Demonstration Held in La Mesa Following Video Showing Confrontation Between Officer and Black Man,
      (5/29/2020), https://www.cbs8.com/article/news/local/demonstration-held-outside-la-mesa-police-department-following-
      video-showing-confrontation-between-an-officer-and-a-black-man/509-2e8b7b95-3835-4dad-a3bd-6f3c40da74eb

      ________________________________________________________________________________________
                                                           -6-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.7 Page 7 of 35




 1
             13.    Ms. Segura, a Black woman, was sickened and angered by these events.
 2

 3    She decided to add her voice to the voices of those Americans who were exercising their
 4
      constitutional rights to peacefully protest racial injustice by attending the event. This
 5

 6
      protest, like others around the USA at this time, was designed to communicate the notion

 7    that these racist beatings and killings, at the hands of police officers, need to stop.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



      ________________________________________________________________________________________
                                                           -7-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.8 Page 8 of 35




 1
             14.    On May 30, 2020, Ms. Segura called her friend Zoe. “There’s a BLM protest
 2

 3    today downtown. You want to go?” she asked. “Yes!” said Zoe. So they met and made
 4
      cardboard signs they would carry and display at the protest. Ms. Segura’s sign read:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
             15.    Then they drove to the shopping center adjacent to the La Mesa city
23

24    government buildings, parked the car, and walked around City Hall and the Post Office
25
      into the wide alley that runs between those City Hall and Post Office buildings on one
26
      side, and the LMPD building on the other. They proceeded along the alley and arrived at
27

28    the corner patio comprising the LMPD entrance at about 4:35 pm.


      ________________________________________________________________________________________
                                                           -8-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
     Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.9 Page 9 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
             16.    Ms. Segura moved through the sparsely-spaced protesters adjacent to the
14

15    LMPD headquarters, then up the zigzag disability ramp to the entrance patio and the front
16
      of the group. The entry doors were blocked by a line of uniformed LMPD Officers and
17

18    San Diego County Sheriff’s Department deputies.
19
             17.    Ms. Segura and the people around her were unarmed, peaceful, energetic,
20

21
      loud, earnest, but unthreatening. They cheered, displayed signs, listened to speeches

22    advocating racial equality, and chanted slogans such as: “What do we want? JUSTICE!
23
      When do we want it? NOW!” and “Say his name: GEORGE FLOYD!” “Say her name:
24

25    BREONNA TAYLOR!” “Say his name: AHMAUD ARBERY!”
26

27

28



      ________________________________________________________________________________________
                                                           -9-
                       Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.10 Page 10 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
            18.    As protesters continued to arrive, the LMPD Officers on that line were
13

14   ordered to “Gear up!” One by one the police officers went inside the LMPD Station and
15
     were replaced by what became a tight phalanx of officers swaddled in full riot gear --
16

17
     helmets, face guards, gas masks, body armor, shields, gas cannisters, and weapons.
18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 10 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.11 Page 11 of 35




 1

 2          19.    LMPD officers with rifles, scopes, helmets, and gas masks appeared on the
 3
     second-floor mezzanine above the crowd, peering over the railing and randomly aiming
 4

 5   and showing their armaments. They took on the appearance of sharpshooters.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 11 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.12 Page 12 of 35




 1

 2          20.    In response to this intimidating and hostile message of aggression, protesters
 3
     began shouting “White people to the front! Protect our brothers & sisters of color!” and
 4

 5   they organized themselves in rows between the LMPD army and the Black attendees.
 6
     Shortly before 6 pm, though there were no audible verbal warnings of such from LMPD,
 7
     LMPD began mobilizing to take aggressive and violent action against the peaceful crowd
 8

 9   in order to disperse the protesters from the area.
10
            21.    “They [LMPD] didn’t make an announcement,” said a La Mesa resident
11

12   who was present at and witnessed the situation but wasn’t part of the protests. She lived
13
     nearby and had been out for a walk, saw the gathering, and stopped near the crowd at the
14

15
     LMPD station to watch. “If somebody would have said ‘you need to leave,’ I would have

16   left. No one told me to leave or that they were going to use force on a crowd that, from
17
     what I could see, was peaceful at that moment.”
18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 12 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.13 Page 13 of 35




 1

 2          22.    “Are you going to use teargas on us?” Ms. Segura heard someone in her
 3
     vicinity query one of the officers, who stood only about 5 feet away.
 4
            The officer responded by nodding his helmeted head.
 5

 6          “On a scale of one-to-ten, how much will it hurt?” the person asked.
 7
            “About an 8,” said the officer in a low voice, without looking at them.
 8

 9          23.    Hearing this, Ms. Segura and the people around her linked arms, huddled
10
     together, and put their faces down, bracing themselves and hoping to lessen the
11

12
     discomfort of the gas. After several minutes and with no discernible public warning, the

13   LMPD inundated the area with teargas.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 13 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.14 Page 14 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          24.    Realizing that it would be wise to end their protests and leave the site in
14
     order to avoid suffering more teargas, Plaintiff and the other protestors began moving
15

16
     away from the front of LMPD Station to exit the scene.

17          25.    When Ms. Segura reached bottom of the zig-zag ramp and stepped back into
18
     the wide alley, she turned to face the front of the LMPD Station and the armed officers
19

20   guarding it, and began walking backwards slowly, continuing away from the LMPD
21
     building and the protest area, displaying her sign as she moved. The crowd thinned.
22

23
            26.    The exiting protesters were moving in both directions along and out of the
24   alley below, emptying into the parking lots and streets of the area and away from the
25
     LMPD second floor mezzanine, on which perched the LMPD rifle-bearing officers.
26

27   LMPD body camera film of the scene at this time shows that, as the crowd was dispersing,
28



     ________________________________________________________________________________________
                                                         - 14 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.15 Page 15 of 35




 1
     the LMPD officers posted on that mezzanine were randomly, aggressively and repeatedly
 2

 3   firing their rifles over the top of the mezzanine wall at the departing protestors. That film
 4
     footage also shows that these officers’ body-worn cameras were deliberately positioned
 5

 6
     so as to avoid documenting at where, what, why, and at whom they were shooting.

 7          27.    Ms. Segura continued backing across the wide alley away from the LMPD
 8
     building. When she reached the front wall of the US Post Office building which marks
 9

10   the far side of the alley, she spun her body to stroll forward along that wall continuing
11
     her path away from the LMPD and its armed mezzanine and front patio, all the while
12

13   showing her cardboard sign. By this time most of the protesters had left the area.
14
            28.    When she arrived to within a few yards of the far corner of the Post Office
15
     (more than 40 yards from the front entrance, and nowhere near anyone who was engaging
16

17   with LMPD officers), around which she would move out of the officers’ sight and
18
     towards the parking lot where her car was parked, she paused briefly to check behind her
19

20   – was Zoe there?
21
            29.    As she turned, her gaze passed upwards along the mezzanine and its three
22

23
     helmeted, rifle-bearing LMPD officers. She saw a flash of bright and black, as a

24   potentially-deadly projectile or bullet fired by one of the officers slammed Ms. Segura in
25
     the face. She staggered, cried out and was knocked to a knee on the ground, stunned,
26

27   shocked, and in pain. Her lip swelled, tripling in size, her head ringing and hurting.
28



     ________________________________________________________________________________________
                                                         - 15 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.16 Page 16 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 16 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.17 Page 17 of 35




 1
             30.      The LMPD’s inability, or unwillingness, to handle peaceful protestors and
 2   its lack of adequate training have been documented by an uninvolved third-party.2
 3
     Although officers were aware that the demonstration was scheduled for May 30, 2020,
 4

 5   LMPD leadership did nothing to prepare them for how to respond to protestors without
 6
     violating citizens’ First Amendment rights to protest and to advocate for racial justice.
 7

 8           31.      As the demonstration grew, LMPD leadership shrank. Its officers had
 9
     received zero training for crowd control tactics. So, instead of using proper techniques,
10
     the tactical commander approved deliberate escalation of the situation, including the
11

12   random deployment of chemical agents into the crowd without ensuring proper
13
     notification or warning, and without any rules or guidance on whom, or why, or when, to
14

15   shoot someone. He also approved the random deployment of Kinetic Impact Projectiles
16
     (“KIPs”) — commonly called “bean bags” “foamed tipped projectiles,” or “less-lethal”
17

18
     projectiles — at protesters, especially Black people such as Plaintiff.3 LMPD’s failure to

19   follow proper guidelines was so prodigious, and its actions so random, that they shot a
20
     bystander who wasn’t participating in the protests.4
21

22

23   2
       Karen Pearlman, San Diego Union-Tribune, (Jan. 24, 2021, 12:00 PM), Hillard-Heintze Cites Lapses in Leadership, Training,
     and Communication, https://www.cityoflamesa.us/AgendaCenter/ViewFile/Item/5391?fileID=13691
24
     3
        NBC 7 Staff, NBC, (May 20, 2020, updated on Dec. 8, 2020, 3:10 PM), Photos: La Mesa Protest on May 30, 2020,
25
     https://www.nbcsandiego.com/news/local/photos-george-floyd-protests-spill-onto-san-diego-streets/2336348/
26   4
        David Gotfredson, CBS 8, Second Woman Shot in Face With ‘Less-lethal’ Police Projectile, (June 2, 2020, 8:16 PM),
27   https://www.cbs8.com/article/news/local/second-woman-shot-in-face-with-less-lethal-police-projectile/509-2a73ac03-
     ef01-4bae-b728-6ac02b9c724a; See also Christina Bravo, 7 San Diego, Woman Struck By Projectile During La Mesa Protest
28   Sues Officer, City, (Dec. 15, 2020, 3:26 PM), https://www.nbcsandiego.com/news/local/woman-struck-by-projectile-
     during-la-mesa-protest-sues-officer-city/2472072/


     ________________________________________________________________________________________
                                                         - 17 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.18 Page 18 of 35




 1

 2           32.      These “less lethal” weapons cause far more serious harm than their name
 3
     suggests. In fact, the moniker “less lethal” is dangerously misleading. Such projectiles
 4

 5   are the cause of many serious injuries and deaths every year. In a study analyzing the
 6
     morbidity and mortality associated with “less lethal” projectiles from January 1, 1990, to
 7
     June 1, 2017, researchers found 71% of people struck by KIPs suffered severe injuries.5
 8

 9   Another La Mesa protester, a 59-year old Black woman named Leslie Furcron, has lost
10
     an eye as a result of the Defendants’ use that day of “less lethal” beanbag projectiles.6
11

12           33.      The LMPD’s attack on Ms. Segura on May 30, 2020 was unconstitutional
13
     under both the U.S. and California Constitutions, and Ms. Segura has suffered grievous
14

15
     harm as a result. Plaintiff believes she was targeted by the Defendants because she is

16   Black. She brings this action to recover for her injuries. But Ms. Segura also seeks
17
     prospective and injunctive relief to ensure that she and her fellow protesters will be able
18

19   to exercise their constitutional rights in the future to engage in peaceful protest without
20
     fearing for their health or safety. The LMPD is unequipped to deal with peaceful protests,
21

22
     and on May 30, 2020 they didn’t even try.
23

24
     5
         Rohini J Haar, Vincent Iacopino, Nikhil Ranadive, Madhavi Dandu, & Sheri D Weiser, Death, injury and disability from
25
     kinetic impact projectiles in crowd-control settings: a systematic review, BMJ Open (2017),
26   https://bmjopen.bmj.com/content/bmjopen/7/12/e018154.full.pdf; See also Liz Szabo, Kaiser Health News, Police Using
     Rubber Bullets On Protesters That Can Kill, Blind Or Maim For Life, https://www.kpbs.org/news/2020/jun/03/police-using-
27   rubber-bullets-protesters-can-kill-bl/

     6
28        See, Furcron v. City of La Mesa (SDSC Case # 37-2020-00045018-CU-CR-CTL); at least 3 other peaceful protesters were
     illegally shot by law enforcement at that La Mesa protest and have also filed suit: Michelle Horton (USDC #21CV400 H BGS;
     Delane Hurley (SDSC# 37-2021-00002819-CU-PO-CTL); Tyler Astorga (SDSC #37-2021-00000450-CU-CR-CTL).

     ________________________________________________________________________________________
                                                         - 18 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.19 Page 19 of 35




 1
              34.      Defendants have deliberately and intentionally created a policy of enabling,
 2

 3
     encouraging, and tolerating the willful escalation of minor situations into confrontational
 4
     disasters without regard to the rights of citizens acting lawfully, to the detriment of
 5
     citizens, the City, and LMPD. Despite proffering purported “policies” against such
 6

 7   behaviors, the City fails to teach its Officers not to foster situations that allow them to
 8
     meaninglessly assert “authority” whenever possible, and implicitly permits or condones
 9

10   the attacking of innocent citizens under color of authority without justification.
11
              35.      The use of excessive force on Plaintiff was consistent with, and a result of,
12

13
     deliberate indifference to the training needs of LMPD personnel, as well as a

14   practice/custom among LMPD and others of using excessive force on peaceful protestors
15
     (i.e., individuals not suspected of committing a serious crime, not posing an immediate
16

17   threat of harm to officers or others, and not resisting or fleeing arrest) in violation of the
18
     First, Fourth, and Fourteenth Amendments. The use of less-lethal force for mere “crowd
19

20
     control” purposes, regardless of whether protestors’ individual actions justify such use,
21   results in routine constitutional violations and is unreasonable. It chills First Amendment
22
     rights by discouraging the public from engaging in any public protests. It constitutes
23

24   excessive force under the Fourth Amendment. And it violates substantive due process,
25
     because the use of less-lethal force on peaceful protestors “shocks the conscience.” 7
26

27

28
     7
        See, Nelson v. City of Davis, 685 F.3d 867, 885 (9th Cir. 2012); BLM Seattle-King Cnty. v. City of Seattle Police Dept., No.
     2:20-CV-00887-RAJ, 2020 WL 3128299, at *3 (W.D. Wash. June 12, 2020).

     ________________________________________________________________________________________
                                                         - 19 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.20 Page 20 of 35




 1
            36.    Ms. Segura wants to be able to protest peacefully again in the future, and
 2

 3
     intends to do so should the need arise. But because of Defendants’ actions, she is afraid
 4
     now of what may happen to her at the hands of police officers who feel emboldened by
 5
     the lack of training and absence of any negative recourse for their unconstitutional,
 6

 7   illegal, and dangerous conduct. Nobody should have to be afraid to use the rights given
 8
     to them by the Constitution.
 9

10                               FIRST CLAIM FOR RELIEF
             Violation of the First Amendment to The United States Constitution
11
                                       (42 U.S.C. §1983)
12                                   Against All Defendants
13
            37.    Ms. Segura incorporates here the allegations contained in ¶¶1 – 36 above.
14

15          38.    Defendants are “persons” within the meaning of 42 U.S.C. § 1983.
16
     Defendant LMPD Officer DOE 1, who shot Plaintiff, acted under color of state law and
17
     within the course and scope of employment in his capacity as a law enforcement officer
18

19   under Defendant City of La Mesa and LMPD’s authority and control.
20
            39.    Ms. Segura’s rights to speak, assemble, protest, and demonstrate peaceably
21

22   are all protected activities under the First Amendment of the U.S. Constitution. As the
23
     U.S. DOJ stated recently, “First Amendment protection is at its apex when citizens seek
24

25
     to engage in core political speech in a traditional public forum.” (Brief for the United

26   States as Amicus Curiae Supporting Appellants and Urging Vacatur, Givens v. Newsom,
27
     No. 20-15949, 2020 WL 3393978 at *13 (9th Cir. June 10, 2020)).
28



     ________________________________________________________________________________________
                                                         - 20 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.21 Page 21 of 35




 1

 2          40.    On May 30, 2020, Plaintiff was exercising her First Amendment right to
 3
     express herself by peacefully participating in a peaceful protest at the La Mesa Police
 4

 5   Department. Plaintiff’s expression was on a matter of public concern (police brutality
 6
     and racism), in a traditional public forum and did not violate any law. Any reasonable
 7

 8   law enforcement officer knew or should have known this to be an established right.
 9
            41.    Defendants violated Ms. Segura’s First Amendment rights when they
10
     declared the lawful protest to be unlawful without justification and by using excessive
11

12   force (teargassing the crowd and shooting Plaintiff in the face with a deadly projectile
13
     despite the peaceful nature of her actions) to disperse such assembly and chase Plaintiff
14

15   from it as she was already departing. Defendants’ decision to shoot teargas and deadly
16
     projectiles into a peaceful assembly and at Plaintiff violates the First Amendment in at
17

18
     least four ways: (i) unconstitutional retaliation for expressive conduct protected by the

19   First Amendment; (ii) violation of the right to speak, peaceably assemble, and associate;
20
     (iii) unconstitutional restriction on use of a traditional public forum; and (iv)
21

22   unconstitutional content- and viewpoint-based discrimination.
23
            42.    Defendants’ actions were not a reasonable time, place, or manner restriction
24

25   on Plaintiff’s speech. Defendants’ actions against peaceful protestors, including
26
     Plaintiff, would, are designed to, and do chill a person’s ordinary desire and intent to
27
     engage in activity protected by the First Amendment.
28



     ________________________________________________________________________________________
                                                         - 21 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.22 Page 22 of 35




 1
            43.    With respect to Defendant Officer DOE 1, he engaged in his conduct
 2   intentionally, knowingly, willfully, wantonly, maliciously and in reckless disregard of
 3
     Plaintiff’s constitutional rights, and is therefore liable to Plaintiff for punitive damages.
 4

 5          44.    The City of La Mesa’s and LMPD’s adoption, and/or failures to adopt,
 6
     policies, practices, and customs that have caused the injuries sustained by Plaintiff such
 7

 8   as (1) permitting the use of “less lethal” force and the types of force described in the
 9
     lawsuit to control and suppress peaceful demonstrations; (2) failing to properly train,
10
     supervise, and discipline its officers with respect to the First Amendment and the rights
11

12   of persons to exercise their First Amendment rights; (3) failing to properly train,
13
     supervise, and discipline its officers with respect to community policing, community
14

15   engagement and biased policing; (4) failing to properly train, supervise, and discipline
16
     its officers on the use of force; (5) failing to properly train, supervise, and discipline its
17

18
     officers with respect to crowd-control duties; (6) failing to document the use and

19   deployment of deadly force and, indeed, deliberately preventing such documentation;
20
     and (7) turning a blind eye towards conduct which violates proper rules, training, and
21

22   procedures for dealing with peaceful protests and protesters.
23
            45.    The City of La Mesa and LMPD have not disciplined any officers for their
24

25   violations of Plaintiff’s, and others’, First Amendment rights. In failing to act,
26
     Defendants confirm their culture of tolerating and condoning violations of the First
27
     Amendment by its officers, including Defendant Officer DOE 1 who shot Plaintiff.
28



     ________________________________________________________________________________________
                                                         - 22 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.23 Page 23 of 35




 1
            46.    The above policies, customs, practices and customs were known,
 2   authorized and approved by the City. Moreover, Defendants’ actions were authorized by
 3
     policy- and decision-makers for the City of La Mesa and LMPD.
 4

 5          47.    The Defendants knew or should have known that their policies (and lack
 6
     thereof), practices, customs, and their failures to train, supervise and discipline their
 7

 8   officers would and do result in violations of citizens’ rights. Despite Defendants’ actual
 9
     or constructive notice of the violations and shortcomings of their policies, customs and
10
     practices, they have failed to take appropriate action, thereby allowing the continuation
11

12   of such policies, customs and actions, thus causing the harms alleged herein.
13
            48.    Defendants’ conduct was, and continues to be, a legal cause of Ms. Segura’s
14

15   enduring pain and suffering and has the effect of chilling her ability to participate in
16
     future protests and other activity protected by the First Amendment. These violations of
17

18
     the First Amendment are continuing and causing irreparable harm.

19                            SECOND CLAIM FOR RELIEF
20         Violation of the Fourth Amendment to The United States Constitution
                                      (42 U.S.C. §1983)
21
                                       Excessive Force
22                        (Against Defendant DOE Police Officers)
23
            49.    Ms. Segura incorporates here the allegations contained in ¶¶1 – 48.
24

25          50.    The use of force during or to effect an arrest, an investigatory stop, or
26
     engage in any other “unreasonable seizure” of a person’s liberty is analyzed under the
27
     Fourth Amendment and may be actionable under 42 U.S.C. § 1983, which provides that:
28



     ________________________________________________________________________________________
                                                         - 23 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.24 Page 24 of 35




 1
                     Every person who, under color of any statute, ordinance,
 2            regulation, custom or usage of any state or territory or the District
 3            of Columbia, subjects or causes to be subjected any Citizen of the
              United States or other person within the jurisdiction thereof to the
 4
              deprivation of any rights, privileges or immunities secured by the
 5            constitution and law shall be liable to the party injured in an action
 6
              at law, suit in equity, or other appropriate proceeding for redress…

 7          51.    The Supreme Court held in Graham v. Connor, 490 U.S. 386 (1989), that
 8
     uses of force should be evaluated from the standpoint of “objective reasonableness.” In
 9

10   Graham, the court held that as to evaluating uses of force there is no generic standard,
11
     but rather a multi-factor inquiry, and has recently affirmed that the use of force is indeed
12

13   a “seizure” that violates the Fourth Amendment (Torres v. Madrid, 592 US __ (March
14
     25, 2021)). Under the Fourth Amendment, a police officer may only use such force as is
15
     “objectively reasonable” under the circumstances. No force was reasonable in this case,
16

17   as Plaintiff had committed no crime, posed no threat of any kind to anyone, and was not
18
     evading, resisting, or fleeing from arrest.
19

20          52.    Plaintiff has the right under the Fourth Amendment to be free from
21
     improper seizure and excessive force; to be free from the imposition of summary
22

23
     punishment without due process of law; and to be free from the imposition of cruel and

24   unusual punishment.
25
            53.    At all relevant times, Defendants acted under color of state law, and their.
26

27   conduct violated Plaintiff’s clearly established rights to the Fourth Amendment of the
28
     United States Constitution to be free from unreasonable, excessive and arbitrary force

     ________________________________________________________________________________________
                                                         - 24 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.25 Page 25 of 35




 1
     and seizures under color of law. Moreover, the arbitrary and indiscriminate use of force
 2   against Plaintiff – and other peaceful protestors – in targeting and shooting her with a
 3
     rifle during the course of her lawful protest, was excessive and objectively unreasonable,
 4

 5   in direct violation of the Fourth Amendment.
 6
            54.    There was no justification for the Defendants’ use of force on Plaintiff.
 7

 8   Defendants engaged in the indiscriminate use of weapons – without any audible prior
 9
     notice or warning – against peaceful demonstrators such as Ms. Segura, who did not
10
     present a physical threat to police officers or any member of the public. Likewise, the
11

12   Defendants were not facing a situation involving split second decisions as they were
13
     present on the mezzanine above the scene observing for a substantial period of time prior
14

15   to deploying rubber bullets and other methods of physical force.
16
            55.    Ms. Segura was “seized” by Defendants when Defendants’ officers
17

18
     intentionally, through the use of force, terminated her freedom of movement by shooting

19   her in the face with a bullet or projectile. Defendants’ attacks were done not to compel
20
     Plaintiff to retreat or to arrest or detain her, but to injure and punish her and teach her a
21

22   lesson for attending a peaceful and legal protest, whilst she was leaving the area as a
23
     result of their implicit or explicit request that she do so. With respect to Defendant
24

25   Officer DOE 1 who shot her, he engaged in his conduct intentionally, knowingly,
26
     willfully, wantonly, maliciously and in reckless disregard of Plaintiff’s constitutional
27
     rights, and is therefore liable to Plaintiff for punitive damages.
28



     ________________________________________________________________________________________
                                                         - 25 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.26 Page 26 of 35




 1
            56.    As a direct and proximate result of Defendants’ unlawful actions, Ms.
 2   Segura has sustained injuries and damages including, physical injury, mental anguish
 3
     and emotional distress, humiliation and embarrassment and has incurred attorney’s fees.
 4

 5   Ms. Segura also fears future retaliation in violation of the Fourth Amendment if she
 6
     continues to observe, record, or participate in constitutionally protected activity.
 7

 8                               THIRD CLAIM FOR RELIEF
                  Civil Rights - 42 U.S.C. §1983 - Failure to Train, Supervise
 9
                                     & Discipline (Monell)
10                         (Against Defendant CITY OF LA MESA)
11
            57.    Plaintiff incorporates here the allegations contained in ¶¶1 – 56 above.
12

13          58.    The City of La Mesa is liable for the deprivation of Plaintiff’s constitutional
14
     rights pursuant to the Supreme Court’s holding in Monell v. Department of Social
15
     Services of the City of New York, 436 U.S. 658 (1978), which provides that a local
16

17   governing body may be held liable for violations of the constitutional rights committed
18
     by the entity’s employees if the violations arose from, among other things: (a) an official
19

20   policy or settled practice/custom among the entity’s employees; and/or (b) deliberate
21
     indifference to training and supervision policies that are inadequate to prevent violations
22

23
     of law by the entity’s employees.

24          59.    At all times herein, the City of La Mesa, through its Police Department,
25
     supervisors and/or policymakers, established and/or maintained the following customs,
26

27   usages, policies and/or practices:
28



     ________________________________________________________________________________________
                                                         - 26 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.27 Page 27 of 35




 1
                   a. Using less-lethal force (including projectile, chemical and impact
 2                    devices) against demonstrators without warning or justification;
 3
                   b. Using less-lethal force (such as shooting rubber bullets) at fleeing
 4

 5                    demonstrators without warning or justification;
 6
                   c. Using potentially-deadly force for crowd control purposes, regardless of
 7

 8                    whether a protestor’s actions justify such use of force;
 9
                   d. Failing to properly train, supervise, condemn and discipline La Mesa
10
                      officers regarding appropriate use of force;
11

12                 e. Failed to ensure that officers’ actions were documented or recorded as
13
                      required via proper use of body-worn cameras and self-documentation
14

15                    procedures; and
16
                   f. Inadequately preparing its officers to monitor or facilitate peaceful
17

18
                      protests, and implicitly and explicitly allowing and encouraging its

19                    officers to respond improperly and inappropriately.
20
            60.    Defendant knew or should have known of the dangerous propensities of its
21

22   officers and its own lack of policies and their use, but took no steps to train and/or retrain
23
     the officers, correct their abuses of authority, monitor and guide their activities on duty,
24

25   ensure their proper use of policies, or discourage their unlawful use of authority. In
26
     particular, Defendant, acting through its police department, supervisors and/or
27
     policymakers, was on actual notice that its officers, including DOES 1-25, engaged in
28



     ________________________________________________________________________________________
                                                         - 27 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.28 Page 28 of 35




 1
     the above-listed practices, but took no actions against these officers thereby condoning
 2   and/or acquiescing in their unconstitutional uses of force, arrests, detentions, and
 3
     invasion of Plaintiff’s First, Fourth, and Fourteenth Amendment rights.
 4

 5          61.    Each of the aforementioned policies, customs and/or practices was known
 6
     to the City of La Mesa as being highly likely and probable to cause violations of the
 7

 8   constitutional rights of members of the public, including but not limited to Ms. Segura.
 9
            62.    The conduct of the Doe Defendants herein was committed pursuant to the
10
     customs, policies and/or practices of the City of La Mesa. Each such custom, policy
11

12   and/or practice, referenced above, was a moving force in the violations of Plaintiff’s
13
     constitutional rights, as set forth herein.
14

15          63.    The policymakers of the City of La Mesa have acted with utter disregard
16
     and deliberate indifference for the constitutional rights of Plaintiff, the protestors and
17

18
     would-be protesters by authorizing both explicitly and implicitly, the use of less-lethal

19   force against protestors who do not pose any safety threat; by failing to properly train,
20
     supervise, condemn, and discipline La Mesa police officers regarding appropriate use of
21

22   force against protesters; and by failing to rectify the police department’s unconstitutional
23
     custom of using less-lethal force to control and suppress demonstrations.
24

25          64.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff
26
     sustained injuries and damages including physical injury, mental anguish and emotional
27
     distress, humiliation and embarrassment, and has incurred attorney’s fees.
28



     ________________________________________________________________________________________
                                                         - 28 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.29 Page 29 of 35




 1
                               FOURTH CLAIM FOR RELIEF
 2                           Bane Civil Rights Act (Civil Code §52.1)
 3                                  (Against All Defendants)
 4
            65.    Plaintiff incorporates here the allegations contained in ¶¶1 – 64 above.
 5

 6
            66.    The acts alleged above, particularly the act of unjustified and excessive

 7   physical force (shooting Plaintiff in the face with a gun after teargassing the group of
 8
     peaceful protestors of which she was a part) constituted excessive force and therefore an
 9

10   unreasonable seizure, in violation of Plaintiff’s rights guaranteed by the California
11
     Constitution (Article I, §13) and the United States Constitution, specifically the Fourth
12

13   Amendment thereto, as well as negligence, assault and battery under California law. This
14
     act was committed by threats, intimidation, and/or coercion by DOE 1, with the intent
15
     to violate Plaintiff’s constitutional and statutory rights, and/or with a reckless disregard
16

17   for those rights. Therefore, Plaintiff is entitled to damages pursuant to Civil Code §52.1.
18
            67.    As a result of these acts, Plaintiff suffered the injuries and damages
19

20   described herein, along with severe pain, suffering and emotional distress, entitling her
21
     to damages in an amount proven at trial.
22

23
            68.    In committing the acts alleged above, Defendant DOE 1 acted maliciously

24   and/or oppressively and was guilty of a wanton and reckless disregard for the rights,
25
     feelings and safety of Plaintiff and by reason thereof Plaintiff is entitled to exemplary
26

27   and punitive damages in an amount to be proven at trial.
28



     ________________________________________________________________________________________
                                                         - 29 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.30 Page 30 of 35




 1

 2                              FIFTH CLAIM FOR RELIEF
 3                            Assault / Battery by Peace Officers
                     (Against Defendant CITY OF LA MESA and DOE 1)
 4

 5          69.    Plaintiff incorporates here the allegations contained in ¶¶1 – 68 above.
 6
            70.    Defendants’ actions – namely, intentionally shooting Plaintiff with a gun
 7

 8   after teargassing her -- constitute the use of improper and excessive force and violence,
 9
     and thus also constitute a battery upon Plaintiff.
10
            71.    Defendants used unreasonable, unnecessary, and disproportionate force
11

12   when interacting with Plaintiff – they used a rifle to shoot her in the face with a bullet or
13
     other projectile as she backed away from the scene while exiting the area, (which
14

15   Defendants subsequently claimed (albeit falsely) they had instructed her to do).
16
            72.    As a direct and legal result of Defendants’ actions, Plaintiff suffered the
17

18
     injuries described above, entitling her to damages in an amount to be proven at trial.

19          73.    Defendant City of La Mesa is vicariously liable under California
20
     Government Code §815.2(a) for the acts and omissions of its Police Officers, including
21

22   DOE 1, and employees during the course and scope of their employment.
23
            74.    Defendant DOE 1’s actions were intentional, unreasonable, outrageous,
24

25   malicious and unprivileged, and justify an award of exemplary and punitive damages.
26

27

28



     ________________________________________________________________________________________
                                                         - 30 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.31 Page 31 of 35




 1
                                  SIXTH CLAIM FOR RELIEF
 2                                        Negligence
 3                                  (Against All Defendants)
 4
            75.    Plaintiff incorporates here the allegations contained in ¶¶1 – 75 above.
 5

 6
            76.    Defendants owed a duty of care to Plaintiff to act reasonably and abide by

 7   the law, and a duty to use reasonable care with respect to hiring, supervision, and training
 8
     of its police officers, including Officer DOE 1, in order to avoid foreseeable injury to
 9

10   her. Defendants also had a duty to Plaintiff to act with ordinary care and prudence so as
11
     not to cause her harm or injury, a duty to act reasonably in order to prevent escalation of
12

13   routine encounters, and a duty to not shoot her in the face for no reason.
14
            77.    Defendants breached these duties by failing to use ordinary care and skill
15
     as La Mesa Police Officers, and instead used, and/or caused to be used, violence and
16

17   force against her. In addition, the City of La Mesa breached its duty to use reasonable
18
     care in the hiring, supervision, training, and/or discipline of its LMPD Officers and other
19

20   employees, and breached its duty to create, use and ensure that proper policies are
21
     followed, causing the damages and injuries sustained by Plaintiff.
22

23
            78.    As a direct and proximate cause of Defendants’ actions, Ms. Segura has

24   been damaged in an amount according to proof at the time of trial.
25
            79.    City of La Mesa is vicariously liable under Gov. Code §815.2(a) for acts
26

27   and omissions of its Officers and employees during the course of their employment.
28



     ________________________________________________________________________________________
                                                         - 31 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.32 Page 32 of 35




 1

 2                             SEVENTH CLAIM FOR RELIEF
                           Intentional Infliction of Emotional Distress
 3
                                    (Against All Defendants)
 4
            80.    Plaintiff incorporates here the allegations contained in ¶¶1 - 79 above.
 5

 6          81.    Defendants used unreasonable, unnecessary, and disproportionate force
 7
     when interacting with Plaintiff. Plaintiff was not breaking any rules or committing any
 8

 9   crimes, nor did she pose any imminent or other threat to anyone’s safety.
10
            82.    This conduct illustrates Defendants’ intent to cause Plaintiff physical and
11

12
     emotional harm. This type of behavior must not be accepted in a civilized society, and

13   would be deemed extreme and outrageous conduct by any reasonable person. Plaintiff
14
     continues to suffer anxiety, fear and depression as a result of Defendants’ conduct.
15

16          83.    Defendants’ actions constitute extreme and outrageous conduct, were
17
     intentional and malicious, and were designed to cause, and did indeed cause, Plaintiff
18

19   severe and extreme mental, emotional and physical distress, injury, and fear. Defendants
20
     acted with reckless disregard of the probability that Plaintiff would suffer this distress.
21
            84.    Defendants’ actions were intentional, outrageous, unprivileged, and justify
22

23   an award of exemplary and punitive damages.
24
            85.    The CITY is vicariously liable under Gov. Code §815.2(a) for the acts and
25

26   omissions of its Officers and employees during the course and scope of employment.
27

28



     ________________________________________________________________________________________
                                                         - 32 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.33 Page 33 of 35




 1
                                EIGHTH CLAIM FOR RELIEF
 2                           Violations of the California Constitution
 3                           (Article I, §2; Article I, §3; Article I, §7)
                                     (Against All Defendants)
 4

 5
            86.    Plaintiff incorporates here the allegations contained in ¶¶1 - 85 above.

 6          87.    Defendants’ decision to forcibly disperse Ms. Segura by using teargas and
 7
     a gun caused her harm and violates her rights under Article I, §2 of the California
 8

 9   Constitution. In California “[e]very person may freely speak, write and publish his or
10
     her sentiments on all subjects, being responsible for the abuse of this right. A law may
11

12   not restrain or abridge liberty of speech or press.” The California Supreme Court has
13
     recognized that the California Constitution is “more protective, definitive and inclusive
14
     of the rights to expression and speech than the First Amendment to the United States
15

16   Constitution.” Rosenbaum v. City & County of S.F., 484 F.3d 1142, 1167 (9th Cir. 2007).
17
            88.    In California “[t]he people have the right to … assemble freely to consult
18

19   for the common good.” Cal. Const. Art I, §3, and “[a] person may not be deprived of
20
     life, liberty or property without due process of law.” Cal. Const. Art I, §7.
21

22
            89.    Plaintiff has no adequate remedy at law and will suffer serious and

23   irreparable harm to her constitutional rights unless Defendants are enjoined from
24
     deploying teargas against, and randomly shooting guns at, peaceful protestors, and from
25

26   doing so against anyone without creating and following proper protocols for such,
27
     including proper use of body-worn cameras to document such.
28



     ________________________________________________________________________________________
                                                         - 33 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.34 Page 34 of 35




 1          90.    Plaintiff seeks only declaratory and injunctive relieve, not damages, for the
 2
     violations of her rights under Article I, §2; §3; and §7 of the California Constitution.
 3

 4                                    JURY TRIAL DEMAND
 5
            Plaintiff requests a jury trial on all issues so triable.
 6

 7
                                      PRAYER FOR RELIEF
 8
            Accordingly, Plaintiff asks for judgment against Defendants as follows:
 9
            1.     An injunction barring Defendants from engaging in the unconstitutional
10

11                 conduct of randomly deploying and shooting deadly projectiles at peaceful
12
                   protestors;
13

14          2.     An injunction requiring the City of La Mesa, LMPD, and their officers and
15
                   employees to create, implement, and use state-of-the-art training policies,
16

17
                   protocols and procedures to properly deal with public protests, including

18                 the proper use, and non-use, of guns, teargas, and other weapons therein,
19
                   and requiring them to make said policies and procedures public;
20

21          3.     An injunction requiring the City of La Mesa, LMPD, and their officers and
22
                   employees to properly document and record their interactions with, and
23

24
                   their use of guns, teargas and other weapons at, public protestors and
25                 protests, and to create and use proper polices to ensure such documentation;
26
            4.     An injunction imposing other appropriate remedial measures to prevent the
27

28                 repetition of such conduct by the City of La Mesa and LMPD;


     ________________________________________________________________________________________
                                                         - 34 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
 Case 3:21-cv-00565-JM-MDD Document 1 Filed 03/31/21 PageID.35 Page 35 of 35




 1
            5.     A declaratory judgment that Defendants’ conduct complained-of herein
 2                 was a violation of Ms. Segura’s rights under the Constitution and Laws of
 3
                   the United States;
 4

 5          6.     A declaratory judgment that Defendants’ conduct complained-of herein
 6
                   was a violation of Ms. Segura’s rights under the California Constitution;
 7

 8          7.     General, special, compensatory and punitive damages in an amount
 9
                   according to proof;
10
            8.     Reasonable attorneys’ fees;
11

12          9.     Costs of suit;
13
            10.    Pre-judgment interest;
14

15          11.    Such other and further relief as this Court deems just and proper.
16                                                           DREHER LAW FIRM
17

18
     Dated: March 31, 2021                            By:
                                                             Robert Scott Dreher
19
                                                             - and -
20

21
                                                             MILLER LAW FIRM
                                                             Matthew R. Miller
22                                                           Carlos Americano
23
                                                             Attorneys for Plaintiff
24

25

26

27

28



     ________________________________________________________________________________________
                                                         - 35 -
                      Zeelee Segura v. City of La Mesa - Complaint for Damages & Injunctive Relief
